Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12696 Filed 09/30/19 Page 1 of 15




                 EXHIBIT
                    2
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12697 Filed 09/30/19 Page 2 of 15



                                           amazon.com.
      TO:             Stefan Haney
      FROM:           Andrew Hamel
      RE:             Workplace Harassment
      DATE:           September 19, 2018


      This memorandum will serve as a Final Written Warning for violation of the following Guidelines and Policies:


      Workplace Harassment Policy states as follows:

             "At Amazon.com, we believe that our associates should be treated with respect and dignity.
             Therefore, we will not tolerate inappropriate conduct, including discriminatory harassment, of any
             kind based on race, religion, creed, color, national origin, citizenship, marital status, sex, age,
             sexual orientation, gender identity, veteran status, political ideology, ancestry, or the presence of
             any physical, sensory, or mental disabilities, or other legally protected status.

              Other Harassment

              Workplace harassment prohibited under this policy is not limited to sexual harassment.
              Statements or actions that offend or demean an individual based on his/her race, religion, creed,
              color, national origin, citizenship, marital status, age, sexual orientation, gender identity, veteran
              status, political ideology, ancestry, or the presence of any physical, sensory, or mental disabilities
              are also inappropriate and are strictly prohibited.

              Responding to Inappropriate Conduct or Possible Incidents of Harassment

              All associates, regardless of position, are responsible for ensuring that our workplace is free from
              offensive behavior and harassment. All associates must avoid any conduct that may be perceived
              as offensive and/or harassing."


      On August 28, 2018, the Employee Relations team was asked to investigate complaints reported by a
      number of female employees against you that alleged harassment. The focus of this investigation was to
      determine whether the female employees experienced harassment by you. Furthermore the ER team
      assessed whether any conduct by you raised to a violation of Amazon policy, including but not limited to
      A mazon's Code of Conduct and Business Ethics Policy, Equal Employment Opportunity Policy
      and Workplace Harassment Policy.

      After speaking with female employees in the EA role, a female employee from GREFF and hearing your
      statement; the investigator concluded that you engaged in behavior that was harassing and intimidating.
      Stefan you violated the Amazon's Workplace Harassment Policy, your conduct fell short of expectations
      for a L8 leader at Amazon. An example of your behavior includes but is not limited to:

         •    Yelling at employees
         •    Slamming items on desks or tables to show frustration when communicating to employees
         •    Using profanity when expressing your anger towards an employee
         •    Invading other's personal space by getting directly in their face asking "Is this too close?"




                                             P.O. BOX 81226, SEATTLE, WA 98108-1226
                                                      WVVW.AMAZON.COM




CONFIDENTIAL                                                                             AMAZON_HAYDAR_00013714
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12698 Filed 09/30/19 Page 3 of 15



       As an alternative to losing professional composure and using inappropriate language, you must find
       constructive ways to release pent-up energy or strong emotion, such as:

           1 . Taking a walk
           2. Speaking with Tarsha Williams as your HR BP
           3. Reach out to myself
           4. Utilize EAP resources


      While I'm willing to provide assistance, coaching, and support in helping you improve your behavior, it is
       important for you to understand that the responsibility for bringing your behavior up to an acceptable level
      (no further incidents) rests with you. We will review your progress on a monthly basis during our 1:1s.

       This memo will be placed in your personnel file for the duration of your employment. Any additional or
       similar concerns or inappropriate conduct will be cause for further disciplinary action, up to and including
       termination of employment. If you confront any suspected complainants or witnesses or engage in
       behavior that is viewed as retaliatory, your employment with Amazon will be terminated.

       Please Note: Information regarding this document is confidential and should not be discussed with any
       Amazon employee other than your immediate manager, one over manager, or Human Resources.

       Please acknowledge your receipt of this document by signing below.

       Employee Name: _                                              Date:24,//,/ ,c1,0/
                                          )--4rNEY

       Employee Signature:


                                                                     Date: 6)ri G:\ -2,0kg
       Manager Name:
                            AN-5           \A MA-Az:L.

       Manager Signature:


       HR Business Partner Name:                                                        7 //f / çL c
                                                                                   Date:,
                                                     A.      G.0,0       a

       HR Business Partner Signature:j                                               Date:    /// /




       cc: personnel file




CONFIDENTIAL                                                                            AMAZON_HAYDAR_00013715
      Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12699 Filed 09/30/19 Page 4 of 15

         INVESTIGATION REPORT




                                         I NVESTIGATION REPORT
 Complainant Name:                                                 Subject Name:                Stefan Haney
 complainant ID:               647875                              Subject ID:                  089987
 Complainant Building:         SEA39                               Subject Building:            SEA38
 Complainant Business:                                             Subject Busi ess*             Merchant Svc
 Case Number:                  20190802-30160
 Case Reported Date:           07/09/2019                          Source of Corn plaint:       HRBP or Site HR
 Case Type:                    Investigation                       Incident Date:               06/7/2019
 Issue Type:                   Misconduct - Individual             Lead Investigator:           Binita Patel, Kerry Kanyer
                               Behavior - Bullying

 11ma.:111Zonew                PST (Pacific Standard Time)         Investigator(s):              Kerry Kanyer




                  [ HYPERLINK \I "BACKGROUND"]

                  [ HYPERLINK \I "CONCLUSION"] Findings and Overall Conclusion

                  [ HYPERLINK \I "INVOLVEDPARTIES" ]

                  [ HYPERLINK \I "TIMELINE"]

                  [ HYPERLINK \I "APPLICABLEPOLICIES" ]

                  [ HYPERLINK \I "ALLEGATIONSANDANALYSIS"] Allegations, Findings and Analysis

                  [ HYPERLINK \I "ACTIONSTAKEN"]



                  BACKGROUND

                  Sr. HR Manager                         reported that she attended a 3YP meeting for VP
                             leadership team on June 7, 2019. During a team exercise, she and Director Stefan
                  Haney engaged in a discussion regarding unregretted attrition (URA)and top grading.
                                 described that they had different perspectives on the topic and Haney pulled up
                  his purple badge from his waist, put it in front of her face while staring at her for a prolonged
                  period of time, then stated, "I'm right, you're wrong, 16 years."                stated that
                  Haney then dropped his badge, in what she described as the "mic drop movement" where he
                  let his hand hang, insinuating that the conversation was over. Shortly after the interaction,
                           called the team back together and                had no further interaction with Haney.
                                 later reported this incident to HR4HR Cheryl Barfield, who referred the concern
                  to ER Manager Edwin Mwango for investigation. Due to a prior escalation regarding Haney
                  that Mwango investigated in August 2018 (Exact case ID: 20180830-3940), Haney requested
                  that a different Investigator be aligned to this new complaint. On August 6, 2019, ER Manager




CONFIDENTIAL                                                                                AMAZON_HAYDAR_00013716
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12700 Filed 09/30/19 Page 5 of 15

       INVESTIGATION REPORT

               Kerry Kanyer was assigned to investigate                concerns.



       II.     POLICY FINDINGS AND OVERALL CONCLUSION

             Subject: Stefan Haney

                       Issue Category: Investigation / Misconduct - Individual Behavior - Bullying

                               Policy Finding: Substantiated



               Overall Conclusion:

             ER Manager Kerry Kanyer conducted an investigation into                       concerns
             regarding inappropriate conduct by Stefan Haney. Based on an assessment of the information
             gathered through interviews with each party, the investigation confirmed the incident of
             inappropriate conduct by Haney as reported by

                            reported that the mannerisms displayed by Haney in this interaction made her feel
             uncomfortable and as though Haney was trying to intimidate her.                    also expressed
             surprise at Haney's deliberate disrespect towards her, particularly as a HR leader.
                            identified Director Tony Chor as a potential witness to the interaction; however,
             d uring an interview with the Investigator, Chor did not confirm observing this incident. Chor did
             state that it was not surprising that Stefan would say something like that since he has heard
             Haney reference his tenure when trying to assert his credibility on a topic.

             During an interview with Haney, he confirmed the discussion with              regarding
             U RA/top grading, and confirmed holding up his badge and stating "16 years." Haney denied
             making the statement, "I'm right, you're wrong" but stated that             was trying to
             explain top grading to him, which was unnecessary since he was at Amazon during the top
             grading era and did not need explanation on the topic.

               Haney also identified Tony Chor as a potential witness, in addition to Director Dan Lloyd. During
               an interview with Lloyd, he confirmed overhearing Haney make the statement,"I'm right, you're
               wrong, 16 years" though due to his positioning, Lloyd stated he did not observe Haney holding
               his badge in front of              face. Lloyd stated that he did not feel that Haney's approach
               was a constructive way to engage in the discussion, but also did not view his actions as
               physically confrontational due to the fact that he did not observe his mannerisms during the
               interaction.

             Based on the totality of information reviewed through each of the interviews, the Investigator
             found                description of the incident with Haney as credible and more likely than not
             to have occurred as reported.

             In addition to the reported incident by          the Investigator reviewed the previous
             complaint about Haney that was investigated by Mwango in August 2018. The prior




CONFIDENTIAL                                                                          AMAZON_HAYDAR_00013717
       Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12701 Filed 09/30/19 Page 6 of 15

           INVESTIGATION REPORT

                  investigation substantiated incidents of harassing and intimidating behavior by Haney, in
                  violation of Amazon's Workplace Harassment Policy. Due to the findings of this case, Haney was
                  issued a Final Written Warning on September 19, 2018 by HR Business Partner Tarsha Williams
                  and Haney's manager at the time, Andrew Hamel. The Dev List entry for Haney referenced
                  aggressive behaviors such as yelling and slamming items on a desk in frustration, and invading
                  other's personal space by getting directly in their face. The Dev List further stated Haney was
                  informed that this type of behavior would not be tolerated and any further occurrences would
                  be grounds for termination. It was noted that Andrew Hamel would work with Haney for the
                  next 6 to 12 months to ensure this behavior does not surface again.
                  On April 18, 2019, Hamel made a new entry noting sustained improvement by Haney and
                  removed him from the Dev List due to no new incidents. Haney began reporting to Mason
                  effective July 31, 2019 and Hamel left Amazon on August 20, 2019 due to voluntary resignation.

                  Based on a review of the behaviors addressed in Haney's prior warning, it was found that the
                  disrespectful treatment towards                 was not an isolated incident. Rather, it was found
                  to be a continued pattern of inappropriate conduct by Haney less than 12 months after
                  receiving a final warning for similar behavior. Due to these factors, the decision was made to
                  terminate Haney's employment.

           III.   INVOLVED PARTIES

 NAME                EMPLOYEE         DATE                 INTERVIEWER           Business Title    RELATIONSHIP TO CASE
                     N UMBER          I NTERVIEWED                               of Interviewee
                    647875           08/08/2019 12:00      Kerry Kanyer          Sr Manager,       Complainant
                                     AM                                          Human
                                                                                 Resources

Stefan Haney        089987           08/23/2019 12:00      Kerry Kanyer          Director,Buying   Subject
                                     AM                                          Experience —
                                                                                 CXT

Anthony Chor         100011867       08/21/2019 12:00      Kerry Kanyer          Director,         Witness
                                     AM                                          ShoppingOS

 Daniel Lloyd       032989           08/23/2019 12:00      Kerry Kanyer          Director,         Witness
                                     AM                                          Software
                                                                                 Development



           IV.    TIMELINE

Date                                                         Event Description



           V.     APPLICABLE POLICIES

                  1. Owner's Manual




CONFIDENTIAL                                                                              AMAZON_HAYDAR_00013718
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12702 Filed 09/30/19 Page 7 of 15

       INVESTIGATION REPORT



       VI.     FACTUAL ALLEGATIONS, FINDINGS AND ANALYSIS

              Subject: Stefan Haney

               Issue Category: Misconduct - Individual Behavior - Bullying

               Factual Allegation 1:                       alleged that during a leadership meeting where she
               and Stefan Haney were discussing URA/top grading, Stefan pulled his badge from his belt and
               put it in       face, stating "I'm right, you're wrong, 16 years."

               Factual Finding: Confirmed

               Factual Analysis:

                  Based on the facts gathered, the investigation found               allegations
                  against Haney were substantiated.




       VII.    ACTIONS TAKEN

               Action Applied To: Stefan Haney

               Action Taken: Termination/Disciplinary Dismissal

               Description:

               HR Director Renee Banks and VP Llew Mason met with Stefan on August 28, 2018 and informed
               him of his termination.




CONFIDENTIAL                                                                         AMAZON_HAYDAR_00013719
      Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12703 Filed 09/30/19 Page 8 of 15

         INVESTIGATION REPORT



                                                  INVESTIGATION REPORT

 Compla nant Name:                                                Subject Name:                Stefan Haney

 Compla nant ID:               101111020, 101240830,              Subject ID:                  089987
                               102185834
 Compla nant Building:         SEA28, SEA27, SEA28                Subject Building:            SEA28
 Comptainant Business:         Merchant Svc, Merchant Svc,        Subject Business:            Merchant Svc
                               Merchant Svc
 Case Nu mber:                 20180830-3940
 Case Reported Date:           08/29/2018                         Source of Complaint:         HRBP or Site HR
 Case Type:                    Investigation                      Incident Date:
 Issue Type:                   Harassment - Other                 Lead Investigator:           Edwin Mwango


 Ti me Zone:                   PST (Pacific Standard Time)         rwesligatoris):             Edwin Mwango




                [ HYPERLINK \I "BACKGROUND"]
                [ HYPERLINK \I "CONCLUSION"] Findings and Overall Conclusion
                [ HYPERLINK \I "INVOLVEDPARTIES" ]
         IV.    [ HYPERLINK \I "TIMELINE"]
         V.     [ HYPERLINK \I "APPLICABLEPOLICIES" ]
         VI.    [ HYPERLINK \I "ALLEGATIONSANDANALYSIS"] Allegations, Findings and Analysis


         I.        BACKGROUND

                               (                        ("                               EAs, raised harassment
                complaints through their HRBP Tarsha Wiliams ("Tarsha"), alleging that Stefan Haney
                ("Stefan") Director, Biz Tech, had used harassing language toward them. The most recent
                 incident involved        during a space allocation discussion. However,                  EA,
                 noted that this was not the first time Stefan had exhibited this behavior at work.
                specifically reported that she had been subjected to harassment by Stefan for over a year.
                She did not report the concerns to her HRBP because she was fearful that she could lose her
                job, but she discussed her experiences with          another EA who supports Stefan's
                 manager, Andrew Hamel., VP CXT, Machine Learning & FMA.


                   POLICY FINDINGS AND OVERALL CONCLUSION

                   Overall Conclusion:

                   Altogether, the different pieces of evidence corroborate the findings that Stefan made the
                   alleged statements to        and         It is also more likely that Stefan has subjected     to




CONFIDENTIAL                                                                             AMAZON_HAYDAR_00013720
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12704 Filed 09/30/19 Page 9 of 15

       INVESTIGATION REPORT

               harassing and intimidating behavior during her employment. This investigation finds that
                      and           report of the various interactions with Stefan to be accurate and credible.
               Stefan violated the Amazon's[ HYPERLINK
               "https://inside.amazon.com/en/Employment/uspolicies/Pages/WorkplaceHarassment.aspx" ],
               his conduct fell short of expectations for a leader.

               Subject: Stefan Haney

                       Issue Category: Investigation / Harassment - Other

                                Policy Finding: Substantiated


       III.     INVOLVED PARTIES

              NAME (Last, First)   EMPLOYEE       INTERVIEWER           Business Title    RELATIONSHIP TO
                                   N UMBER                              of Interviewee    CASE
              Stefan Haney         089987          Edwin Mwango         Director, Biz     Subject
                                                                        Tech

                                   101111020       Edwin Mwango         Executive         Complainant
                                                                        Assistant

                                   101240830       Edwin Mwango         Executive         Complainant
                                                                        Assistant II

                                   102185834       Edwin Mwango         Executive         Complainant
                                                                        Assistant

              Janelle Bracken      678287          Edwin Mwango         Principal         Witness
                                                                        Product Mgmt
                                                                        - Tech

              Aaron King           119719          Edwin Mwango         Sr. Mgr.          Witness
                                                                        Product
                                                                        Management

              Pandora Cable        859369          Edwin Mwango         Executive         Witness
                                                                        Assistant II



       IV.     TIMELINE

                      joined Amazon in February 2016 as an EA and has been in the role since.        joined
                Amazon in June 2016 as an EA and currently in an EA ll role with some oversight over
                     joined Amazon in May 2017 as an EA and has been in the role since. Stefan joined
                Amazon in October 2003. Stefan has been in two director roles since 2013.

       V.       APPLICABLE POLICIES

                On August 28, 2018, the Employee Relations team was asked to investigate complaints reported
                by                 and       against Stefan that alleged harassment. The focus of this
                investigation is to determine whether                 and        experienced harassment by




CONFIDENTIAL                                                                            AMAZON_HAYDAR_00013721
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12705 Filed 09/30/19 Page 10 of 15

       INVESTIGATION REPORT

                 Stefan. Furthermore assess whether any conduct by Stefan raises to a violation of Amazon
                 policy, including but not limited to [ HYPERLINK
                 "https://inside.amazon.com/en/services/legal/us/codeofconduct/Pages/ConductandEthics.aspx
                 "\l "amz_5ecti0n04" ],[ HYPERLINK
                 "https://inside.amazon.com/en/Employment/uspolicies/Pages/EqualEmploymentOpportunityP
                 olicy.aspx" ]and[ HYPERLINK
                 "https://inside.amazon.com/en/Employment/uspolicies/Pages/WorkplaceHarassmentaspx" ].

                 Relevantly, Amazon's[ HYPERLINK
                 "https://inside.amazon.com/en/Employment/uspolicies/Pages/Owner'sManuaLaspx" ](See[
                 HYPERLINK \l "El" ]) states the following:

                 The Standards of Conduct are a list of examples of infractions that may result in corrective
                 action, up to and including termination of employment. The Standards of Conduct are only
                 guidelines; it is not possible to list all the forms of behavior that are considered unacceptable in
                 the workplace, and the Standards of Conduct is not intended to be all-inclusive or exhaustive. As
                 an at-will employer, Amazon reserves the right in all circumstances to apply any level of
                 corrective action as appropriate, up to and including immediate termination of employment,
                 without prior corrective action or notice for conduct in either category or for conduct not
                 described in the Standards of Conduct. Employment with Amazon is at the mutual consent of
                 Amazon and the associate, and either party may terminate that relationship at any time, with or
                 without cause, and with or without advance notice.

       Category 1:

       The following relevant work conduct infractions are regarded as extremely serious:

             •   Assaulting, threatening, intimidating, coercing, or interfering with supervisors or fellow
                 associates
             •   Sexual or other unlawful or unwelcome harassment
             •   Making, publishing, or repeating knowingly or maliciously false statements concerning an
                 associate, the company, or its products
             •   Discriminating against a fellow associate or prospective associate on the basis of race, religion,
                 creed, color, national origin, citizenship, marital status, sex, age, sexual orientation, gender
                 identity, veteran status, political ideology, ancestry, or the presence of any physical, sensory, or
                 mental disabilities or other legally protected status

             Other Harassment

                 Workplace harassment prohibited under this policy is not limited to sexual
                 harassment. Statements or actions that offend or demean an individual based on his/her race,
                 religion, creed, color, national origin, citizenship, marital status, age, sexual orientation, gender
                 identity, veteran status, political ideology, ancestry, or the presence of any physical, sensory, or
                 mental disabilities are also inappropriate and are strictly prohibited.



       VI.       FACTUAL ALLEGATIONS, FINDINGS, AND ANALYSIS

                 Subject: Stefan Haney




CONFIDENTIAL                                                                               AMAZON_HAYDAR_00013722
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12706 Filed 09/30/19 Page 11 of 15

       INVESTIGATION REPORT

               Issue Category: Harassment - Other

             Factual Allegation 1: Stefan said to    "What kind of incompetent mess do you have going
             on over there? What the fuck just happen?

             Factual Finding:        reported to her HRBP Tarsha Williams that Stefan Haney has a reputation
             for treating female employees at Amazon poorly. She stated she had had her own run-in with
             Stefan in the spring of 2017.       reported the conversation as noted below. This conversation
             was reiterated in the investigation interview:

                    - "Hello"

             Stefan - "What kind of incompetent mess do you have going on over there? What the fuck just
             happen?

                    - "Excuse me, who is this?"

             Stefan - Its Stefan Haney and I was supposed to meet with Andrew today, and if he gives a fuck
             about this org, he will meet with me. Why in the hell did you cancel the meeting?"

                    - The meeting was canceled on your end, not ours. However, I did reschedule Andrew in
               another meeting since your EA canceled the meeting."

             Stefan - Used more expletives and told her to tell Andrew they needed to meet that day.

                    reported that Andrew did meet with Stefan that day and Andrew told her he told Stefan
               he was to never to speak to    that way again or any Amazon employee.

             Shortly afterward Andrew became the VP for CXT and Stefan reported to Andrew. After the
             transition, Stefan seems to avoid having interactions with       Late summer of 2017 Stefan
             was waiting for Andrew to arrive for a meeting. Stefan told       he was sorry about the way
             they met and he felt like a "douche for behaving that way." He then asked        if she liked
             wine and chocolate, he would buy her some. In response,         noted that she merely wanted
             everyone to be professional.

             Factual Analysis: During the investigation, I asked Stefan about this interaction, Stefan reported
             that he was trying to get on Andrew's calendar. However, after the cancellation mistake by his
             EA          it appeared it was going to take time before he could connect with Andrew. Stefan
             pushed for a meeting as soon as possible. Stefan reported that he was pushy in his request. As a
             result,        became frustrated. Stefan noted that his question was "how can we move fast and
             how can we find the time." I asked Stefan if that was his request or did he angrily uses
             expletives, he noted he could not remember though it was likely he did because he was trying to
             move fast. Stefan also confirmed that once he got on the calendar, his manager Andrew talked
             to him about not disrespecting his EA and being overly pushy. Stefan noted that this was the
             only time Andrew had spoken to him about his tone when dealing with employees at Amazon

             Stefan partially admitted to these claims and at times noted that he could not recall the
             interaction fully. He did not deny the allegations. Furthermore, he recalled the conversation




CONFIDENTIAL                                                                        AMAZON_HAYDAR_00013723
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12707 Filed 09/30/19 Page 12 of 15

       INVESTIGATION REPORT

              with Andrew remanding him to respect                  clearly remembered word-by-word the
              specifics of the interaction. Furthermore, Andrew confirmed through his HRBP Tarsha that he
              spoke to Stefan about the behavior. I found      report of the incident to be more accurate.


       Issue Category: Harassment - Other

              Factual Allegation 3: Stefan jumped in front of     slammed a laminated floor map on the
              table and demand to get the space he wanted. He yelled at

              Factual Finding:                and several others EAs were working on a move for the CXT
              Org. Stefan had several requests about space.         changed locations for their org several
              times based on Stefan's request. However, Stefan came back and wanted something different
              on several occasions. He requested an additional change in Aug that          was unable to make
              because it impacted Jason Patrol's team. Jason's EA,             declined the last request from
                     for Stefan's team because the change was going to impact Jason's team negatively.
              Furthermore, Jason was on paternity leave in August. After Stefan realized that Jason's team
              declined to make the change, he became upset.          reported that Stefan yelled at her and
              then barged into         work area when         was speaking to JaneIle Bracken. Stefan angrily
              and abruptly interrupted       and JaneIle by slamming a laminated floor map on the table and
              demanding to get the space he wanted. He yelled at

                     reported that she was caught off guard by Stefan.         confirmed that she was at her
              desk and was abruptly told by Stefan that he wanted two seats on the map. Stefan said, "I need
              these two spots, and they are non-negotiable." Previous to this interaction,         and
              had connected and mapped the seating.            had 120 employees to assign space to while
                      had 45.         reported that she made several concessions based on requests from
                      which she believed were requests from Stefan, but this last request did not make sense
              because it split her team to accommodate Stefan's two seats.          reported that she
              attempted to reason with Stefan in trying to make allowances but he was a set on wanting to
              get the two seats.        said that Stefan was very loud when he was making his request. Several
              employees noticed the engagement though             was unsure if they all knew that Stefan was a
              director. Stefan brought          with him to         desk.        reported that she had
              attempted to reason with Stefan on multiple occasions, but he was not reconsidering his
              request. He wanted to speak with          directly.       further noted that she told Stefan that
              he needed to speak with Aaron King or another proxy since Jason,             manager was out of
              the office on leave. Stefan appeared to be focused on speaking         instead of Aaron.

              Factual Analysis:
              Stefan did not deny this allegation. He reported that he regretted his actions specifically the
              interruption of       and          s meeting and the way he spoke to          Stefan noted that
              once he stepped away from the situation for some time, he realized that he was wrong and
              needed to correct the misstep and wanted to apologize to                   JaneIle, and others.

              Aaron King reported that he learned about the situation via a Chime message from            (See
              Exhibit 3). He immediately made himself available and pulled         into Jason's office. At the
              time         was emotional following her interaction with Stefan. While Aaron and          were in
              the office discussing the matter, Stefan came back and knocked a few times and entered the
              office to apologize. The apology was directed to                 and Aaron.




CONFIDENTIAL                                                                          AMAZON_HAYDAR_00013724
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12708 Filed 09/30/19 Page 13 of 15

       INVESTIGATION REPORT


             JaneIle confirmed the incident as reported by          She noted that she walked from the
             situation midway because she realized that her meeting with           was interrupted and merely
             wanted to connect with         at a different time. Janelle noted that she worked under Stefan
             before and knew about the outbursts, it was unusual and concerning seeing           in this
             situation because she did not know Stefan. JaneIle reported that Stefan inserted himself into
             their conversation and wanted to have his questions answered. JaneIle said that later on Stefan
             requested that she stops by his office. When JaneIle went up to Stefan's office, he apologized to
             her for his conduct during the day.

                    JaneIle, Stefan, Aaron, and             reported this incident accurately, without
             discrepancies. Stefan did not deny the allegations and noted that he apologized after he realized
             the impact of his actions. It is also likely that       took offense to the commentary Stefan
             made, which led to the escalation. While Stefan is not              manager, as a Director, Stefan has
             some degree of authority, the reported comments and actions had more impact.


               Issue Category: Harassment - Other

               Factual Allegation 2: Stefan Haney has a reputation for treating female employees at Amazon
               poorly.

             Factual Finding:          noted that the best way she described Stefan's relationship with his EA
                     is abusive.         stated that         behaves like a "battered woman." One moment
             Stefan is telling her, she is useless and can't do anything right, and then he makes up with her
             and tells her how great she is. His behavior confuses             and she is beat down from the
             interactions with the ups and downs with Stefan. Recently             and        decided to report
             the matter to HR. However,             was very nervous about interactions. For example, when
                    reported her situation to her manager Jason Patro, when Jason returned from paternity
             leave, he requested to meet with Stefan on, August 29th. In response, Stefan gave             a hard
             time on the invite. He asked her if there was anything she wanted to tell him.            reported
             that she told Stefan "No, I don't know what you are talking about."             knew the incident
             was about the           situation.

             During the investigation interview,         asked about confidentiality and if Stefan would know
             that        had participated in the process.          reported that she was fearful that reporting
             this matter would result in retaliation and overall impact her employment.

                     reported that she had worked with Stefan for two years.            characterized her
             relation with Stefan as controlling. She noted that if something does not get done or go his way,
             he gets very upset.          noted that she had seen him get physical to show his emotion by
             hitting his desk, being very loud and use profanity excessively. He calls people stupid or denotes
             that the work is not is not "rocket science." His perspective is that things need to be done one
             his way or not at all.


                    noted that in the incident related to      she had pushed back, but the outcome was
             not consistent with what Stefan wanted. As a result, he grabbed the maps and walked angrily to
             find        He went down the stairs...pacing back and forth saying, where is she?       noted
             she had tried to protect       especially with Jason being out.       had recommended that




CONFIDENTIAL                                                                           AMAZON_HAYDAR_00013725
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12709 Filed 09/30/19 Page 14 of 15

       INVESTIGATION REPORT

             Stefan speak with Aaron King but Stefan was so fixated on getting the outcome he wanted, he
             asked        to go with him to find      instead.

                    reported another incident involving Becky Lapale, Consumer Space Program Manager.
             Becky was in a meeting with CXT leadership team discussing space allocation. Stefan was not
             agreeing with everything she was saying, he lost his temper and walked to Becky, asked her to
             stand up, and got close to her face and said "is this too close." He was trying to illustrate high-
             density sitting. Realizing what he had done, he later on, bought her coffee, cards, and asked if
             she drinks wine. In the investigation interview, Stefan did not deny this incident. He highlighted
             how long it took for Becky's team to respond to his team's request but could not deny his
             conduct, including getting into Becky's face.

            Factual Analysis: Both          and        characterized Stefan as manipulating. For example in
                    case, Stefan offered her wine, chocolate to try to fix his mistakes from spring 2017. In
            Becky's case,          noticed that Stefan offered her the same. In           case,      reported
            that following the         incident, Stefan contacted her asking for a promotion for        (See
            Exhibit 3).        is Stefan's EA, she has access to his email.

            I asked         why she did not report these concerns to HR sooner.            stated that she
            needs a job. Stefan had used his tenure at Amazon to show that he has influence. He knows
            how to manage up. Tarsha Williams the HRBP confirmed this perspective. When she assumed
            the team as the HR leader and engaged Stefan, she noted that she perceived Stefan as a model
            leader, unbeknown that these concerns would surface later.             reported that based on her
            view of this influence and likability, she feared that she did not have recourse.


             While there weren't many objective examples related to               other than the promotions
             email, to assess the allegation pertaining to her, I examined the Inherent plausibility, motive,
             corroboration and witness testimony, and historical record. In collaboration, the most persistent
             issue in this investigation is the fact that several different employees all independently had
             interactions with Stefan and characterized his conduct as harassing, unprofessional, and
             uncomfortable. If one employee reacted that way, it could simply be a misunderstanding, but
             the reaction was pervasive enough to show that it was more likely than not that             had
             likely experienced more situations given her proximity to Stefan. Based on all circumstances
             surrounding this case, it is more likely that Stefan conducted himself as reported by

             I assessed why the noted behavior was specific to a female employee. All of the concerns raised
             were raised by female employees, in EA roles other than Becky's situation. I interviewed
             Pandora Cable who used to support Stefan previously, she characterized Stefan as a model
             leader. She never experienced any conduct as reported recently. She recalled that Stefan had a
             lot on his "plate" when she worked with him, but he managed through the work and did better
             than other leaders. Nevertheless, the noted strong leadership in the past does not change the
             most recent situations.

               Altogether, the different pieces of evidence corroborate the findings that Stefan made the
               alleged statements to        and         It is also more likely that Stefan has subjected     to
               harassing and intimidating behavior. This investigation finds that                  and
               report of the various incidents to be accurate and credible. Stefan violated the Amazon's[
               HYPERLINK




CONFIDENTIAL                                                                          AMAZON_HAYDAR_00013726
    Case 2:16-cv-13662-LJM-SDD ECF No. 139-2, PageID.12710 Filed 09/30/19 Page 15 of 15

       INVESTIGATION REPORT

              "https://inside.amazon.com/en/Employment/uspolicies/Pages/WorkplaceHarassment.aspx" ],
              his conduct fell short of expectations for a leader. The investigation recommends remedial
              action to mitigate reoccurrence of similar incidents.




       Exhibits

                                           Exhibit 1 — Standards of Conduct




            Adobe Acrobat
              Document

       Exhibit 2 — Space Planning

      [ EMBED Package][ EMBED Package]



       Exhibit 3 — Promotion-

              [ EMBED Package]

       Exhibit 4 —       Chime to Aaron


                                          Thursday August 16, 2018
           Sheth,                                                                             9:50 AM
            hey, are you free! need space help, Stefan just came bombarded me




CONFIDENTIAL                                                                     AMAZON_HAYDAR_00013727
